Citation Nr: 1434263	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-26 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to February 1950, and from February 1951 to September 1975. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in January 2014.  Unfortunately, due to audio technical difficulties, it was not possible to produce a transcript of the hearing.  The Veteran was offered the opportunity to testify at another hearing.  He declined an additional hearing and requested that the Board make a decision on the evidence of record.

This case was remanded for further development in March 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In July 2014 correspondence, the Veteran, through his representative, withdrew from appellate consideration the claim for entitlement to service connection for prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 20.204, 20.1404 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in July 2014, the Veteran, through his representative, withdrew the claim of entitlement to service connection for prostate cancer.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, this claim is dismissed.


ORDER

The claim for entitlement to service connection for prostate cancer is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


